Citation Nr: 1808483	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  12-13 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety not otherwise specified (NOS) and depression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision in which the RO, inter alia, denied entitlement to service connection for PTSD.  In October 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) also in May 2012.

In August 2016, the Board expanded the claim adjudicated as one for service connection for PTSD to encompass an acquired psychiatric disorder, to included PTSD, anxiety NOS, and depression (consistent with Clemmons v. Shinseki, 23 Vet. App. 1 (2009)); granted service connection for bilateral hearing loss; and remanded the expanded psychiatric disability claim to the agency of original jurisdiction (AOJ) for further development.    

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.


FINDING OF FACT

In February 2017, the Veteran indicated a desire withdraw his appeal as to the claim for service connection for an acquired psychiatric disorder pending before the Board; this request by noted by the Veteran's representative in a January 2018 appellate brief.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran and his representative have indicated that a withdrawal of the appeal as to the remaining matter on appeal is desired.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal is dismissed.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


